Citation Nr: 1612286	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-28 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to October 29, 2010, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


WITNESSES AT HEARING ON APPEAL

The Veteran and her sister, E.J.A.


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active service from February 1972 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for PTSD and assigned an initial 10 percent disability rating, effective March 8, 2005, the date of her claim for benefits.  The record indicates that the 10 percent disability rating was in effect from March 8, 2005, until June 28, 2006.  On June 29, 2006, the appellant was assigned a 100 percent temporary total rating pursuant to 38 C.F.R. 
§ 4.29 (2015).  The 100 percent rating remained in effect until September 1, 2006, when the rating was reduced to 10 percent. 

The Veteran was notified of that action and she appealed the assignment of the 10 percent rating, claiming that her disability should be rated higher.  Additional development of the appeal occurred and, in July 2009, the RO assigned a 30 percent disability rating for the Veteran's PTSD prior to and after the temporary total rating was in effect.  As this was not a total grant of benefits, the appeal remained active.  In this regard, applicable law provides that a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In April 2012, the RO once again revisited the matter and issued another rating action with respect to the Veteran's appeal.  The RO, in the rating action, concluded that a 50 percent disability rating should be assigned for the Veteran's psychiatric disorder, effective October 29, 2010.  As the maximum available benefits were not awarded, the issue has remained in appellate status.  Therefore, it is characterized as shown on the first page of this decision. 

Subsequent to the last rating action by the RO, the Veteran and her sister proffered testimony before the undersigned Veterans Law Judge sitting at the RO in May 2012.  A transcript of this proceeding is included in the claims file.  

This case was previously before the Board in November 2012 at which time it was remanded for additional development.  Significantly, the November 2012 Board remand noted that the Veteran was challenging the initial rating assigned for her psychiatric disorder and the record raised the possibility that she is unemployable because of such service-connected disorder.  Thus, the Board found that the determination as to whether she is entitled to a TDIU is part and parcel of the determination of the initial rating claim pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), and both took jurisdiction and remanded the TDIU issue for additional development.

With regard to representation, the Board notes that, at the time of the November 2012 Board hearing, the Veteran was represented by the Arizona Department of Veterans Services.  In September 2013, she elected J. Michael Woods as her private attorney but Mr. Woods withdrew his representation of the Veteran in March 2014.  In March 2014, she elected Virginia Girard-Brady as her private attorney but Ms. Girard-Brady withdrew her representation of the Veteran in January 2015.  As such, the Veteran is currently unrepresented in her appeal.

The Board observes that additional evidence consisting of VA treatment records dated from April 2013 to September 2015 was associated with the record after the Agency of Original Jurisdiction (AOJ) most recently considered the Veteran's claims in the December 2013 supplemental statement of the case.  Although she has not submitted a waiver of agency of original jurisdiction (AOJ) consideration of this evidence, as her claim is being remanded, the AOJ will have an opportunity to review the evidence such that no prejudice results to her as a result of the Board's consideration of this evidence for the limited purpose of issuing a comprehensive and thorough remand.   
This appeal was processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Specifically, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and severity of her service-connected psychiatric disability, currently characterized as PTSD, as well as to differentiate her service-connected psychiatric symptoms from her nonservice-connected psychiatric symptoms.   

In this regard, the Board notes that, in addition to PTSD, the record shows diagnoses of personality disorder (with and without paranoid, schizoid, and schizotypal features), alcohol dependence, delusional disorder, and bipolar disorder.  

Specifically, a November 2007 VA examiner found that the Veteran had a current diagnosis of PTSD as well as alcohol dependence in full remission in a community setting.  There was also a history of personality disorder traits, including references to antisocial, narcissistic, borderline, and dependent traits.  

A May 2009 VA examiner diagnosed delusional disorder and personality disorder NOS (not otherwise specified) with paranoid, schizoid, and schizotypal features, and found that the Veteran did not currently meet the criteria for a diagnosis of PTSD and may be in remission.  Significantly, the examiner stated that the Veteran is clearly permanently and totally unemployable due to her delusional disorder.  The examiner also indicated that the etiology of the delusional disorder may have been military sexual trauma however it is equally likely that this condition is unrelated to any actual sexual trauma.  The examiner further stated that the Veteran's psychiatric disorders were certainly as likely as not to be related to or permanently aggravated by her military service, just as it would almost certainly be aggravated by employment of any type.

An addendum opinion was requested in June 2009 to determine whether the Veteran met the criteria for a diagnosis of PTSD.  The June 2009 VA examiner reviewed the Veteran's many mental health treatment records and opined that it was more likely than not that the Veteran did indeed present with the symptoms and signs of PTSD as defined by American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The examiner stated that PTSD was the most frequent diagnosis given to the Veteran by multiple mental health providers who have seen her many times over long periods of time.  The Veteran was previously diagnosed with bipolar disorder by a psychiatrist in the early 90s but the examiner found that this was, most likely, a misdiagnosis due to the Veteran's substance abuse issues at the time.  Significantly, the examiner stated that, even if the Veteran had an additional diagnosis of delusional disorder or other psychotic diagnosis, such disorder would be more likely than not aggravated by the military sexual trauma experienced in the military and in her childhood.  

An October 2010 VA examiner diagnosed PTSD and borderline personality disorder.  The examiner noted that the Veteran had been unemployed for the past 10 to 20 years due to an injury on the job and felt that her unemployment was not due to her mental disorder.  The examiner indicated that there was not total occupational and social impairment due to PTSD signs and symptoms but that the Veteran's PTSD resulted in deficiencies in family relations and mood.  

Also of record is a June 2012 disability benefits questionnaire from L.W., a social worker who treated the Veteran for several years, from 2009 to 2013.  In this form, it was noted that the Veteran had diagnoses of PTSD, nightmares, alcohol dependence (in remission), and borderline personality disorder.  L.W. indicated that it was possible to differentiate psychiatric symptoms to each of the Veteran's diagnoses but that, in her opinion, PTSD better accounts for the Veteran's symptoms and that the Veteran's mental disorders resulted in "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  

A September 2013 VA examiner continued diagnoses of PTSD and personality disorder NOS.  The examiner noted that the Veteran's personality disorder has been linked etiologically with a genesis in childhood abuse, further exacerbated by life events both in the military and subsequent to service.  The examiner noted that the Veteran's personality disorder is her primary diagnosis and has had the most significant impact on her functioning over time.  The examiner further noted that the symptoms associated with the Veteran's PTSD and personality disorder could be differentiated.  The September 2013 VA examiner also found that the Veteran's mental health symptoms were not preventing her from obtaining and maintaining substantially gainful employment.  

As above, several examiners have opined that some of the Veteran's nonservice-connected psychiatric disabilities were exacerbated by her military service; however, the Veteran is service-connected for PTSD only.  Also, there is conflicting medical evidence regarding whether the Veteran is unemployable due to her mental disorders and the extent of impairment attributable solely due to the Veteran's service-connected PTSD versus her nonservice-connected personality disorder (with and without paranoid, schizoid, and schizotypal features), alcohol dependence, delusional disorder; and bipolar disorder.  See Waddell v. Brown, 5 Vet. App. 454 (1993) (there may be a breach in the duty to assist when there are variously diagnosed psychiatric disorders, but none of the examinations fully described the degree of disability attributable to each psychiatric disorder).  Because the medical evidence currently of record does not contain sufficient information to make these determinations, the Board finds that the Veteran should undergo a comprehensive VA psychiatric evaluation to obtain a medical opinion on these dispositive issues.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board notes that, if it is medically determined that the impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Finally, the Veteran's claims should be readjudicated on the entirety of the evidence, to include such received after the issuance of the December 2013 supplemental statement of the case, which encompasses the VA treatment records dated from dated from April 2013 to September 2015.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her psychiatric disorders.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

Following a review of the record, the examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria and offer an opinion as to the following: 

(a) For all diagnosed acquired psychiatric disorders other than PTSD, the examiner should offer an opinion regarding the following inquires for EACH currently diagnosed acquired psychiatric disorder:

The examiner is asked to opine as to whether there is clear and unmistakable evidence that the disorder pre-existed service.  

(i)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that such disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include the Veteran's verified military sexual trauma.  


(b) With regard to the Veteran's diagnosed personality disorder, was there additional disability due to disease or injury superimposed upon such disorder during service?  If so, please identify the additional disability.   

(c) Opine as to whether it is at least as likely as not that psychoses (defined as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder) manifested within one year of the Veteran's service separation in April 1973, i.e., by April 1974, and, if so, describe the manifestations.   

(d) Opine as to whether it is as at least as likely as not that any psychiatric diagnosis other than PTSD, to include the Veteran's previously diagnosed personality disorder, alcohol dependence, delusional disorder, and bipolar disorder is caused OR aggravated by her service-connected PTSD.  "Aggravation" means a permanent increase in severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

(e) If more than one psychiatric disorder is diagnosed, expressly indicate whether it is possible to distinguish the symptomatology attributable to service-connected psychiatric impairment from that attributable to any nonservice-connected psychiatric impairment.  The examiner should clearly indicate if it is not possible to separate the symptoms and effects of the service-connected psychiatric disability from any nonservice-connected psychiatric disability.  However, if any separately diagnosed disorders are deemed related, this also should clearly be indicated.

(f) Address the impact each psychiatric disability has on the Veteran's social and occupational functioning, to include her employability.  

A rationale for any opinion offered should be provided.

In making such determinations above, the examiner should consider the findings/diagnoses provided in the November 2007, May 2009, June 2009, October 2010, and September 2013 VA examination reports as well as the June 2012 disability benefits questionnaire and specifically address the following:

* the November 2007 diagnoses of PTSD, alcohol dependence in full remission, and personality disorder traits.

* the May 2009 diagnoses of delusional disorder and personality disorder NOS (not otherwise specified) with paranoid, schizoid, and schizotypal features along with the opinion that the Veteran is clearly permanently and totally unemployable due to her delusional disorder, that the etiology of the delusional disorder may have been military sexual trauma however it is equally likely that this condition is unrelated to any actual sexual trauma, and that the Veteran's psychiatric disorders were certainly as likely as not to be related to or permanently aggravated by her military service, just as it would almost certainly be aggravated by employment of any type.

* the June 2009 diagnosis of PTSD and opinion that if the Veteran had an additional diagnosis of delusional disorder or other psychotic diagnosis, that this disorder would be more likely than not aggravated by the military sexual trauma experienced in the military and in her childhood.

* the October 2010 diagnoses of PTSD and borderline personality disorder and the opinion that  there was not total occupational and social impairment due to PTSD.

* the June 2012 diagnoses of PTSD, nightmares, alcohol dependence (in remission), and borderline personality disorder and opinion that the Veteran's psychiatric disabilities were better accounted by PTSD, that it was possible to differentiate psychiatric symptoms to each of the Veteran's diagnoses but that PTSD better accounted for the Veteran's symptoms, and that the Veteran's mental disorders resulted in "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  

* the September 2013 VA diagnoses of PTSD and personality disorder NOS and opinion that the Veteran's personality disorder has been linked etiologically with a genesis in childhood abuse, further exacerbated by life events both in the military and subsequent to service, that the symptoms associated with the Veteran's PTSD and personality disorder could be differentiated, and that the Veteran's mental health symptoms were not preventing her from obtaining and maintaining substantially gainful employment.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the December 2013 supplemental statement of the case, which encompasses the VA treatment records dated from dated from April 2013 to September 2015.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




